Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 09/17/2020. 
Claims 1-11, 13-22 are amended and pending. Claims 12 is cancelled. Rejection of claim 7 is withdrawn. 

Response to Arguments
Applicant’s arguments with respect to claims 1-11, 13-22 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
With regards to independent claim 1 and 18, Applicant amended the claim and argues that the amended subject matter is not disclosed. Applicant specifically amended to recite “…each assigned wireless node initiating and transmitting network messages to one or more of the assigned wireless nodes or the unassigned wireless nodes in a corresponding assigned network slot time or any available shared network slot time when the corresponding assigned network slot is busy, …” Examiner respectfully disagrees. 
Examiner first notes that the way the claim recites the element as either condition is required makes the amended portion optional. In other words, the amended portion requires transmitting network messages in an assigned slot time or
Applicant arguments on page 13 follows similar lines of reasoning. Applicant in particular argues that in Montano there are no unassigned wireless nodes. Examiner respectfully disagrees. Montano specifically discloses dividing a frame structure into two portion, assigned slots, also known as CFP and unassigned slot also known as CAP. CFP slots are particularly used by assigned devices to communicate among themselves or to coordinator device. The unassigned slot or CAP part of frame is specifically described as being used by unassigned devices to request to join the network. In other words, they are utilized by unassigned devices to send requests to coordinator devices. This is disclosed by both Montano and Yu. Yu further discloses that when assigning the slots as the devices join the network, part of CAP slot is allocated to the newly joined device. In that case, the new device utilizes the newly assigned slot from CAP when all other slots are busy/assigned to other devices. As such, Applicant arguments are not persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 18, the claim recites “establishing a local timing in a wireless network…the local timing having a network data frame structure…” The claim further goes on to define the frame structure and use of slots by the devices. However, it is unclear what is local timing and establishing of the local time or use thereof. For example, how can local timing have a network data frame structure? The claim rather defines a frame structure. As such, it is unclear what “establishing local timing” entails and renders the claim indefinite. 
Dependent claims 2-17, 19-22 are rejected as depending from the rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1, 2, 4, 7-8, 11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Montano et al. (USP 7,280,518 B2) in view of Muhi et al. (published at least by July 05, 2017 as retrieved by “https://web.archive.org/web/20170705130046/http://www.scs.ryerson.ca/~jmisic/papers/chapterMisicKhairMisic.pdf”, hereinafter referred to as Muhi) and Yu et al. (an article on “CoR-MAC: Contention over Reservation MAC Protocol for Time-Critical Services in Wireless Body Area Sensor Networks” published 9 May 2016).

Regarding claim 1, Montano discloses a method for establishing timing and processing of network messages in a wireless ad- hoc network comprising:
establishing a network identification (lD) when the wireless ad-hoc network is unestablished (see fig. 13, 15, step 1325 and step 1525, describes entering a coordinator state, no beacon is indicative of no established network, see also col. 9, lines 61-65); and 
establishing a local timing in the wireless ad-hoc network having plurality of wireless nodes (see figure 13 describes sending messages based on superframes described in fig. 9-11 which describes a particular frame structure), the local timing having a network data frame structure (see fig. 9-11), each network data frame in the network data frame structure having a 
each wireless node in the wireless ad-hoc network designated as one of an assigned wireless node or an unassigned wireless node (see col. 7, lines 1-9, describes at least two types of wireless using the period 520 or 530 one that is assigned specifically to a particular time slot), 
each assigned wireless node initiating and transmitting network messages to one or more of the assigned wireless nodes or the unassigned wireless nodes in a corresponding assigned network slot time or any available shared network slot time (see col. 7, lines 1-9, describes assigned wireless node transmitting data using specific time slot assigned in period 540), 
wherein the network messages transmitted by the assigned wireless node and the unassigned wireless node are one of command, status, range request or response message (see col. 9, lines 5-35 and col. 7, lines 1-5). 
Although, Montano discloses communicating in the contention access period for transmission of commands (see fig. 7, lines 1-9, describes using CAP 520 to transmit for other nodes), Montano fails to disclose each unassigned wireless node initiating and transmitting network messages to one or more of the assigned wireless nodes or the unassigned wireless nodes only in any available shared network slot time. 
However, Muhi discloses utilizing CAP for communicating, i.e. initiating and transmitting network messages, including requests for CTAs, administrative information and small amount of asynchronous data (section 1.1, par. 3-4 at p. 3. In other words, when the 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein each unassigned wireless node initiating and transmitting network messages to one or more of the assigned wireless nodes or the unassigned wireless nodes only in any available shared network slot time as described by Muhi.
The motivation for doing so would be to allow increasing data rates and reduce collision probability by assigning CTAs for larger amount of data and CAP for small amount of data. 
Although not required by the claim, Montano fails to disclose wherein transmitting in any available shared network slot time when the corresponding assigned network slot is busy. 
However, Yu discloses dividing the network slot into dedicated slots and shared access slots, such that the assignment of dedicated slots within CFP is made on as needed basis (see section 3.2). Yu further discloses that when allocated dedicated slots are utilized a newly connected device is assigned a new slot among the remaining CAP slots or shared slot (see section 3.2). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include assignment of shared time slot for use in transmitting messages when the assigned slots are busy as described by Yu. 
The motivation for doing so would be to allow reallocating the network slots allowing communication to occur rather than getting rejected. 



Regarding claim 4, Montano fails to disclose but Muhi discloses the method comprising: 
detecting a network ID message when the wireless ad-hoc network is established (see page 10, describes algorithm 1, which describes detecting a network ID in a message); and 
update and store network ID data when the network ID message is detected (page 10, further describes algorithm updating and storing network ID and associated data).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include the detecting, updating and storing the network ID such that the interconnection could be made possible. 

Regarding claim 7, Montano discloses the method wherein each assigned node has a different corresponding assigned network slot (see col. 13, lines 29-43, col. 15, lines 1-15). 

Regarding claim 8, Montano discloses the method comprising: 
determining if a current network slot time is equal to an initial network slot time (SNO) at the beginning of each network data frame time (see fig. 13, step 1330, describes sending beacon, as described based on figure 9, beacon are only sent at the beginning time slot); 
determining if a current wireless node is an assigned wireless node corresponding to the initial network slot time (SNO) (see fig. 13, describes designating a node as coordinator or assigned node for beacon transmission); 

transmit the current network message by the current wireless node during the initial network slot time (SNO) (see fig. 9, 13, step 1330 discloses transmitting beacon on initial network slot time).

Regarding claim 11, Montano discloses the method comprising: detecting a network message (see fig. 13, discloses a beacon message). Montano fails to disclose but Muhi discloses  determining if the network message detected is a network ID message (see page 10, describes algorithm 1, which describes detecting a network ID in a message); and update and store network ID data when a network ID message is detected (page 10, further describes algorithm updating and storing network ID and associated data).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include the detecting, updating and storing the network ID such that the interconnection could be made possible. 

Regarding claim 14, Montano discloses the method comprising: 
storing network slot time information when a slot number message is detected (see col. 13, lines 29-39); and 
computing a network frame time and a network slot time for a next network data frame (see col. 13, lines 29-39).

Claims 3, 5, 9, 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Montano in view of Muhi and Yu et al. as applied to claim 1, 4 above, and further in view of Hong et al. (US 2007/0076681 A1).

Regarding 3, 18, Montano discloses the method, wherein establishing a network ID comprises: 
scanning for the network messages by an active wireless node (see fig. 13, step 1305); 
determining a type of network message when a network message is detected (see fig. 13, step 1310, further see fig. 14, step 1410, describes determining type of message); 
generate a network ID message if no wireless ad-hoc network has been established and no network messages are detected (see fig. 13, step 135 describes creating network with self as coordinator when no messages are received); and 
scanning for the network messages when the wireless ad-hoc network is established (see fig. 13, step 1305 describes listening for messages). 
Montano does not explicitly disclose but Hong discloses transmitting the network ID message at an initial network slot time (SNO) (see fig. 10, describes transmitting beacon and fig. 8, steps s675-s685 discloses transmitting beacon that includes network ID).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include the technique of transmitting beacon including the network identifier to allow notifying the devices associated with various networks or distinguish between networks.
The motivation for doing so would be to allow multiple associations with different networks. 

However, Yu discloses dividing the network slot into dedicated slots and shared access slots, such that the assignment of dedicated slots within CFP is made on as needed basis (see section 3.2). Yu further discloses that when allocated dedicated slots are utilized a newly connected device is assigned a new slot among the remaining CAP slots or shared slot (see section 3.2). Yu discloses the method wherein each assigned wireless node having a different corresponding assigned network slot time (see section 3.2). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include assignment of shared time slot for use in transmitting messages when the assigned slots are busy as described by Yu. 
The motivation for doing so would be to allow reallocating the network slots allowing communication to occur rather than getting rejected. 

Regarding claim 5, Montano discloses the method comprising: 
storing network slot time information when a slot number message is detected (see col. 13, lines 29-39); and 
computing a network frame time and a network slot time for a next network data frame (see col. 13, lines 29-39).

Regarding claim 9, Montano discloses the method comprising: 

Montano fails to disclose wherein the beacon message includes network ID. 
Hong discloses wherein the beacon message includes network ID (see fig. 10, describes transmitting beacon and fig. 8, steps s675-s685 discloses transmitting beacon that includes network ID).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include the technique of transmitting beacon including the network identifier to allow notifying the devices associated with various networks or distinguish between networks.
The motivation for doing so would be to allow multiple associations with different networks. 

Regarding claim 10, Montano discloses the method comprising: determining if the current wireless node is an assigned wireless node corresponding to a current network slot time (SN#) if the current network slot time is unequal to the initial network slot time (SNO) (see fig. 14, step 1410, describes receiving an assigned beacon, see fig. 5, further describes a frame with contention free period including a time slot designate for assigned wireless device); scan for .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Montano in view of Muhi and Yu as applied to claim 2 above, and further in view of Leitch et al. (US 2007/0184864 A1).

Regarding claim 6, Montano fails to Leitch disclose the method comprising: detecting a range request message when the wireless ad-hoc network is established (see paragraph 0008-0009, 0030); and computing a distance between an active wireless node sending the range request message and a desired wireless node (see paragraph 0008-0009).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include the technique of Leitch such that location determination can be enabled in Leitch. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Montano in view of Muhi and Yu as applied to claim 8 above, and further in view of Leitch et al. (US 2007/0184864 A1).

Regarding claim 13, Montano discloses the method comprising: detecting a network message (see fig. 13, 1335 describes detecting network message), but fails to disclose determining if the network message detected is a range request message; and performing node to 
Leitch discloses determining if the network message detected is a range request message (see paragraph 0008-0009, 0030, describes a range message); and performing node to node ranging between an active wireless node sending the range request message and a desired wireless node (see paragraph 0008-0009, describes performing ranging between wireless nodes).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include the technique of Leitch such that location determination can be enabled in Leitch.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Montano in view of Muhi and Yu as applied to claim 11 above, and further in view of Drysdale et al. (USP 6,058,102).

Regarding claim 15, Montano fails to disclose but Leitch discloses the method wherein determining node to node ranging comprises: 
sending a range request data package from the active wireless node sending the range request message at a time T0 to the desired wireless node (see paragraph 0030-0037, T0 equivalent to T1); 
recording the time R0 when the range request data package has been received by the desired wireless node (paragraph 0030-0037, describes T2 equivalent to R0); 

recording a time R1 when the data package with the time R0 has been received by the active wireless node sending the range request message (see paragraph 0030-0037, describes T4 equivalent to R1); 
computing a distance between the active wireless node sending the range request message and the desired wireless node (see paragraph 0030-0037, discloses computing distance between the nodes). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include the technique of Leitch such that location determination can be enabled in Leitch.
Montano fails to disclose but Drysdale (USP 6058102) discloses sending a data package with the time TO, RO, by the active wireless node sending the range request message to the desired wireless node at a time T2 (see fig. 2, a message at T5); recording a time R2 when the data package with the data package of the times TO, RO has been received by the desired wireless node (see fig. 2, describes recording T6); sending a data package with the time T1, by the desired wireless node to the active wireless node sending the range request message at a time T3 (fig. 2, transmitting packet at T6); recording a time R3 when the data package with the times TI has been received by the active wireless node sending the range request message (see fig. 2, recording T6). Drysdale does not disclose including all the known values of time in each of the communicated packets. 

The motivation for doing so would be to notify any node within the network all the values of time such that it can determine the distance between corresponding two nodes (see at least Leitch at paragraph 0035).

Claims 16, 19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Montano in view of Muhi, Yu and Leitch as applied to claim 13 above, and further in view of Drysdale et al. (USP 6,058,102).

Regarding claim 16, Montano fails to disclose but Leitch discloses the method comprising sending a data package with the distance from the active wireless node sending the range request message to the desired wireless node (see paragraph 0030-0037, discloses sending a response packet with distance, such as T2).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include the technique of Leitch such that location determination can be enabled in Leitch.

Regarding claim 19, Montano fails to disclose but Muhi discloses the method comprising: 
detecting a network ID message when the wireless ad-hoc network is established (see page 10, describes algorithm 1, which describes detecting a network ID in a message); and 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include the detecting, updating and storing the network ID such that the interconnection could be made possible. 

Regarding claim 21, Montano fails to Leitch disclose the method comprising: detecting a range request message when the wireless ad-hoc network is established (see paragraph 0008-0009, 0030); and computing a distance between an active wireless node sending the range request message and a desired wireless node (see paragraph 0008-0009).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include the technique of Leitch such that location determination can be enabled in Leitch. 

Regarding claim 22, Montano discloses the method comprising: 
storing network slot time information when a slot number message is detected (see col. 13, lines 29-39); and 
computing a network frame time and a network slot time for a next network data frame (see col. 13, lines 29-39).

Claims 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Montano in view of Muhi, Yu and Leitch as applied to claim 13 above, and further in view of Zhang et al. (USP 8,755,304 B2).

Regarding claim 17, Montano fails to disclose the method wherein the active wireless node sending the range request message computes the distance using the formula: 
                
                    D
                    i
                    s
                    t
                    a
                    n
                    c
                    e
                     
                    =
                    
                        
                            
                                
                                    
                                        
                                            R
                                            1
                                            -
                                            T
                                            0
                                        
                                    
                                    -
                                    
                                        
                                            T
                                            1
                                            -
                                            R
                                            0
                                        
                                    
                                
                                
                                    2
                                
                            
                             
                            +
                            
                                
                                    
                                        
                                            R
                                            2
                                            -
                                            T
                                            1
                                        
                                    
                                    -
                                     
                                    
                                        
                                            T
                                            2
                                            -
                                            R
                                            I
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                        
                            2
                        
                    
                
            
Leitch discloses wherein the distance is                         
                            
                                
                                    
                                        
                                            T
                                            7
                                            -
                                            T
                                            3
                                        
                                    
                                    -
                                    
                                        
                                            T
                                            6
                                            -
                                            T
                                            5
                                        
                                    
                                
                                
                                    c
                                    *
                                    2
                                
                            
                        
                     wherein T7 is equivalent to R1, T3 is equivalent to T0, T6 is equivalent to T1 and T5 is equivalent to R0. Therefore, in other words Leitch discloses distance 1 as represented by the above equation corresponding to the first message. Zhang further describes average distance by taking average of plurality of distances (see col. 6, lines 30-col. 7, line 10). Therefore, an average distance of two packets would result:
			                        
                            a
                            v
                            g
                            .
                             
                            d
                            i
                            s
                            t
                            a
                            n
                            c
                            e
                             
                            =
                            
                                
                                    d
                                    i
                                    s
                                    t
                                    a
                                    n
                                    c
                                    e
                                     
                                    1
                                     
                                    +
                                     
                                    d
                                    i
                                    s
                                    t
                                    a
                                    n
                                    c
                                    e
                                     
                                    2
                                
                                
                                    2
                                
                            
                        
                     wherein the distance is as described above, and distance 2 is for packet 2 with corresponding values. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include sending two packets and using the corresponding equation of Leitch to determine average distance as described above. 
	The motivation for doing so would be to allow determining average distance of the device.

Regarding claim 20, Montano discloses the method comprising: 
storing network slot time information when a slot number message is detected (see col. 13, lines 29-39); and 
computing a network frame time and a network slot time for a next network data frame (see col. 13, lines 29-39).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Farhani, an article on Zigbee and IEEE 802.15.4 Protocol Layers – related to frame structure used in ZigBee networks.                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125.  The examiner can normally be reached on 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Nishant Divecha/Primary Examiner, Art Unit 2466